  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


THOMAS STEDHAM,                   )
                                  )
     Plaintiff,                   )
                                  )        CIVIL ACTION NO.
     v.                           )          2:19cv311-MHT
                                  )              (WO)
ALABAMA MEDICAID AGENCY,          )
                                  )
     Defendant.                   )

                            JUDGMENT

    Upon consideration of plaintiff’s letter (doc. no.

18), in which he states that he has decided to withdraw

this case, and which the court construes as motion to

dismiss pursuant to Fed. R. Civ. P. 41(a)(2), it is

ORDERED that the motion is granted, and this lawsuit is

dismissed in its entirety without prejudice, with no

costs taxed.

    The clerk of the court is DIRECTED to enter this

document   on   the    civil     docket   as   a   final   judgment

pursuant   to   Rule   58   of   the   Federal     Rules   of   Civil

Procedure.
This case is closed.

DONE, this the 5th day of August, 2019.

                          /s/ Myron H. Thompson
                       UNITED STATES DISTRICT JUDGE
